Citation Nr: 1336526	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  10-26 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include tympanoplasty and ossicular reconstruction.  


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army/Army National Guard from January 1996 to May 1996, and August 2002 to July 2004.  He had additional service with the Army National Guard and Army Reserves until his retirement in July 2007.


This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for bilateral hearing loss, to include tympanoplasty and ossicular reconstruction.  

In June 2011, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that he is afforded every possible consideration. 

As noted in the June 2011 remand, the RO previously denied this claim on the basis that the Veteran did not have the disabilities that he claims, i.e., a present hearing loss disability in the right and/or left ears for VA purposes.  The RO relied on audiological findings in December 2008 in making its determination.  However, it was noted that there were more recent, outstanding VA audiological records that had not been obtained.  In this regard, the record contains a June 9, 2010 VA outpatient treatment record, which notes that the Veteran presented for a pre-employment hearing screening, and that the results of pure tone air conduction testing at that time showed a mild hearing loss in the right ear and normal hearing in the left ear.  In addition, the June 2010 hearing screen record notes that there had been a significant worsening of low frequency thresholds in the Veteran's right ear.  The record also makes reference to a "June.09/2010 C&P evaluation."  As the Board noted, however, the actual audiological findings from the June 2010 hearing screening and June 2010 evaluation were not associated with the claims file.  As such, the Board directed that the RO request all pertinent, outstanding VA audiological records, to specifically include the audiological test findings and evaluation report from June 2010.  

The record reflects that subsequent to the June 2011 remand, VA outpatient treatment records dated from July 2010 to August 2011 were associated with the claims file.  However, the actual audiological findings from the June 2010 hearing screening and the June 2010 evaluation still have not been obtained.  Furthermore, there is no indication in the record that this information was specifically requested, as directed in the June 2011 remand.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  Consequently, the Board finds that a remand is required for compliance with the Board's previous remand order.  

The Board also notes that the Veteran's last VA audiolgoical examination of record was the aforementioned December 2008 examination, conducted almost five years ago.  The June 2010 VA treatment record indicates that the Veteran's hearing loss may have increased in severity since that time.  The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Board also notes that VA treatment records show that in February 2011, the Veteran reported that he had an upcoming appointment with the physician who performed his ear surgery (tympanoplasty and ossicular reconstruction) in 2004.  There are no records of treatment with Dr. A.L. after 2004 currently associated with the claims file.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available medical records that are not associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(1).  Furthermore, VA has adopted a regulation requiring that when it becomes aware of private treatment records, it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not return the completed release, VA is to request that the claimant obtain the records and provide them to VA.  38 C.F.R. § 3.159(e)(2) (2013).  

Finally, the Board notes that as discussed above, the VA treatment records in the file only date to August 2011.  As the Veteran receives treatment for his bilateral hearing loss at VA, the records are relevant to the Veteran's claim.  Consequently, the Board requests the Veteran's complete VA treatment records from August 2011 to the present.

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Make another attempt to obtain all pertinent, outstanding VA audiological records from June 2010, to specifically include the audiological test findings from June 9, 2010, and the report of a June 9, 2010 audiological evaluation.

Obtain all of the Veteran's VA treatment records from August 2011 to present.  

An authorization should be obtained from the Veteran so that an effort can be made to obtain all outstanding records of treatment provided by Alberto N. Laureano, M.D. at Kentucky Ear, Nose and Throat, including the records of any appointment in 2011.  If the Veteran fails to provide the requested authorization, request that the Veteran obtain the records and provide them to VA. 

If any of the requested records and/or reports is not available, the claims folder must indicate this fact.

2.  Following completion of the above, schedule the Veteran for a new VA audiological examination, to determine if he has a right or left ear hearing loss disability for VA compensation purposes.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's ossicular discontinuity treated with tympanoplasty and ossicular reconstruction is the result of an injury or disease in active service or is otherwise related thereto.  

If it is determined that the Veteran does have right or left ear hearing loss for VA compensation purposes or has at any time since July 2008, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that hearing loss is the result of an injury or disease in active service or is otherwise related thereto.  

The examiner is advised that the Veteran is competent to report injuries, including noise exposure, and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided. 
The claims folder should be reviewed prior to the examination and the examiner should indicate having done so in his or her report.  

3.  Thereafter readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provide a supplemental statement of the case, and a reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

